—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a member of the Transport Workers Union, was employed as a maintenance worker by the New York City Transit Authority until his employment was terminated due to insubordination. The record discloses that claimant had refused to paint an office unless an air purifying respirator was provided. After a respirator was purchased specifically for claimant and he had been trained in its use, he again refused to accept the painting assignment on the ground that he did not know how to operate the respirator. Following his dismissal, an arbitration hearing was held resulting in a finding that claimant was guilty of insubordination and that the penalty of dismissal was appropriate. The Unemployment Insurance Appeal Board adopted this conclusion, ruling that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. We affirm. The arbitrator’s factual findings regarding the events which led to claimant’s dismissal were binding upon the Board and this Court (see, Matter of Belilovsky [Hudacs], 181 AD2d 936, 937). Substantial evidence supports the conclusion that under the circumstances presented in this matter, claimant was guilty of disqualifying misconduct (see, Matter of Serrano [Shield of David—Sweeney], 216 AD2d 625).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.